Citation Nr: 1233616	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizoid personality disorder.

4. Entitlement to service connection for a detached retina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to September 1990 and from July 2007 to April 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran's claim has been subsequently been transferred to the RO in New Orleans, Louisiana. 

The Veteran was afforded a hearing before the Board in March 2012 and a transcript of this proceeding has been prepared and incorporated into the evidence of record.

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizoid personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The aspect of the service connection claim that deals with PTSD is addressed in this decision on the merits; the remaining aspect of a claim for service connection for an acquired psychiatric disorder (other than PTSD), including schizoid personality disorder, is addressed in the REMAND section of this decision. 

The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disorders as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2011) and the grant of service connection for two distinct diagnosed psychiatric disorders would likely involve prohibited pyramiding under 38 C.F.R. § 4.14 (2011).  In this Veteran's case, however, because of the distinct regulatory requirements for service connection for PTSD, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for non-PTSD psychiatric disorders is not ready for adjudication.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

While the Board is adjudicating the claim for service connection for psychiatric disorder as two separate issues, in order to comply with the decision of the United States Court of Veterans Appeals (Court) decision in Clemons, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining aspect of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA").

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizoid personality disorder; and for a detached retina are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran sustained a head injury during his active duty and has residual disability as a result of that injury.

2. Resolving all doubt in the Veteran's favor, the Veteran has a diagnosis of PTSD which had its onset in service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, he has TBI that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from TBI and PTSD sustained in active duty service. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection for certain chronic disabilities may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

According to the Veteran's in-service personnel records, he was stationed in Iraq from August 24, 2007 to April 23, 2008, supporting Operation Iraqi Freedom, as a signal support system specialist.  He was awarded the Army Commendation Medal, National Defense Service Medal, Iraq Campaign Medal, Armed Forces Reserve Medal with M Device, among others.  The Veteran served in a designated imminent danger pay area. 

Entitlement to service connection for TBI

The medical evidence of record reflects that the Veteran has been treated for and diagnosed with mild TBI.  Specifically, the Veteran underwent a TBI screening in October 2008 and was diagnosed with mild TBI in February 2008.  As such, the first element of Hickson is met.
 
With respect to the second element of Hickson, the Veteran testified at the March 2012 Board hearing that he sustained injuries to his head on two occasions during his active service.  The first incident took place approximately November 2007 at the Tallil Air Base in Iraq.  He stated they were under enemy fire when he sustained a concussion after a blast which "knocked me off my feet outside of the bunker.  Basically, leaving me dazed and real dizzy."  He stated he was treated by a medic following the attack but was assured he was alright.  Still the Veteran stated he was "rattled" by his injury.

The second incident took place approximately March 2008 while he was in a helicopter flying into Baghdad.  The Veteran stated the helicopter received a rocket-propelled grenade and "[t]he pilot took evasive maneuvers, and I didn't have a... flight helmet on, I had a headset on, and, upon him taking the maneuver... caused me to slam my head to the back of the seat, which I lost consciousness for, I think they said about 15 to 30 seconds."  Upon landing in Baghdad, he was treated with an icepack and was checked by a flight medic.  He stated he complained of headaches and was given an aspirin.  The Veteran testified he sought treatment once he returned to the United States. 

The Veteran further testified he was not given a physical examination following the incidents and was told to seek treatment at the VA once he was discharged.  He stated he sought treatment within weeks of returning home. 

According to the Veteran's in-service treatment records, in June 1984 he reported head trauma and complained of headaches.  A January 2005 report of medical history and examination during reenlistment was absent of any complaint, treatment, or diagnosis of any head trauma or residuals of such.  There are no treatment records from the Veteran's service in Iraq from August 2007 to April 2008.

Post-service treatment records indicate the Veteran underwent a TBI screening at the VA in October 2008 a few months after separation from service.  The Veteran reported he sustained a head injury and felt dazed and confused, and developed sensitivity to bright light.  He was ordered a TBI referral.  

In November 2008, the Veteran underwent a TBI evaluation.  He reported two incidents of injury occurring in December 2007 and February 2008.  The first incident was injury due to a blast and the second was a from a rocket-propelled grenade while in a helicopter.  He stated he lost consciousness, was disoriented and experienced post traumatic amnesia.  He was not wearing a helmet.  The Veteran's symptoms has mildly affected his job and family life.  He reported currently experiencing headaches.  Upon examination, the Veteran was diagnosed with TBI with residual problems.

The Board finds the Veteran contention's that he experienced headaches and dizziness in service to be credible.  The Veteran's statements that his symptoms began following the incidents during service and have continued since then to be credible.  

The Board acknowledges that the Veteran's statements have been consistent with other statements and information recorded during the course of medical treatment and he testified under oath that he had injured his head on two occasions while serving in Iraq.  The Board notes that the Veteran is competent to give evidence about what he experienced and his symptoms following the injury are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Therefore, the Board finds that the Veteran had sustained a head injury during service.  The second element of Hickson is therefore satisfied.

With respect to crucial Hickson element (3), nexus or relationship, there is no medical opinion evidence of record linking the Veteran's current TBI to his active duty military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand this claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for the Veteran's TBI may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's latest period of active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

The record indicates the Veteran first sought treatment in October 2008, was diagnosed with TBI with residual problems in November 2008.  Then in February 2009, the Veteran was afforded a general VA examination where he reported the same two incidents of injury.  A recent MRI of the brain showed "possible mucosal thickening or dental cysts on the floor of the right maxillary sinus."  The Veteran was diagnosed with mild traumatic brain injury.  No opinion on the etiology of this diagnosis was provided.  

The Veteran testified he experiences The Veteran does not allege any incidents of head injury during the seven month period post-service from when he separated from service to when an initial diagnosis was made.  This evidence establishes both a diagnosis within one year of separation from active service and continuity of the condition from that period to the present.  Accordingly, the analysis ends here.  

Thus, after reviewing the evidence of record as a whole, and affording the Veteran the benefit of the doubt, the Board concludes that the third element of Hickson, a nexus or relationship, is satisfied.  Accordingly, a grant of service connection TBI is warranted.  The benefit sought on appeal is granted.


Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 
 "Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

The Board finds the requirements for service connection have been met.  The first element of Hickson is met as the Veteran has been diagnosed with PTSD.  In November 2008, the Veteran was given a provisional diagnosis of PTSD.  Subsequently, the Veteran was afforded a VA psychiatric examination where he was diagnosed with mild to moderate PTSD under the DSM-IV diagnostic criteria. 

As for the second and third elements, and considering the evidence in its entirety, the Board finds the Veteran's stressor has been credible and consistent with his service.  The Board observes that the Veteran's account of his stressor has been consistent throughout the record.  As stated above, the Veteran has reported two specific incidents where he was confronted with enemy attack.  The Board concludes that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

Significantly, in light of the grant of service connection for TBI, the Board has established that the Veteran sustained injuries from enemy fire while stationed in Iraq.  In addition, it is noted in the Veteran's in-service personnel record that he was stationed in a designated imminent danger pay area. 

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's stressor is credible and verified.  In sum, the Veteran has been diagnosed as having PTSD as a result of his experience during active service.  The Board finds that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his military service.   Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD. 


ORDER

Entitlement to service connection for TBI is granted subject to the regulations governing the payment of VA monetary benefits.

Entitlement to service connection for PTSD is granted subject to the regulations governing the payment of VA monetary benefits.


REMAND

While the Board regrets the delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the issues on appeal must be remanded for further development and afford the Veteran every consideration with respect to the present appeal.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizoid personality disorder

The Veteran essentially contends that his current acquired psychiatric disorder, other than PTSD, to include schizoid personality disorder, is related to active service.  In the March 2009 VA psychiatric examination, the Veteran was diagnosed with schizoid personality disorder.  It is not clear from a review of the Veteran's claims file whether it is related to active service. 

The Board observes that VA's duty to assist includes providing claimants with a thorough and comprehensive medical examination where necessary to adjudicate the claim.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995).  While the Veteran was diagnosed with schizoid personality disorder, an opinion has not yet been obtained and the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Entitlement to service connection for a detached retina

The Veteran contends that his detached retina is related to active service.  At the March 2012 Board hearing, the Veteran testified he found out he had a detached retina weeks after separating from service.  He stated he was experiencing blurred vision and since he was insured under his wife's health insurance, he sought treatment assuming he needed prescription glasses.  At the examination, the doctor discovered the Veteran's retina was close to detaching completely.  The Veteran underwent eye surgery to repair his retina that afternoon.

In the above decision, the Board has granted the Veteran's claim for entitlement to service connection for TBI and, service connection is in effect for diabetes mellitus, rated as 20 percent disability, effective May 1, 2008.

Dr. J. M. Gosslee, a private ophthalmologist, stated in a December 2008 letter that the Veteran started experiencing blurred vision and difficulty focusing for the past six to seven month and was diagnosed with diabetes.  An examination that month revealed the Veteran's "visual acuity in the right eye was 20/20 and visual acuity in the left eye was 20/40, which pin-holed to 20/20.  Confrontational fields and motility were normal in both eyes.  His intraocular pressures were 21 mm Hg in both eyes.  Slit lamp examination was normal in both eyes."  No opinion was offered whether the Veteran's detached retina was related to his military service, to include secondary to his TBI.

In March 2009, the Veteran underwent a VA eye examination where upon physical examination, a review of the claims file, and the Veteran's history, the examiner stated the Veteran "[did] not have a retinal detachment at his time.  He does have a peripheral retinal scar that is most likely caused by or a result of laser treatments to close and old retinal hole.  The laser surgery... that was done in order to prevent a retinal detachment from developing."  It was also noted the Veteran currently has diabetes mellitus but does not have retinopathy at this time.

Given the evidence of scars on the Veteran's eye as a result of the laser treatment to repair an old retinal hole, a new examination but be conducted to determine what residuals, if any, the Veteran has from his retinal detachment condition and whether it is related to his military service, to include secondarily to service-connected TBI and diabetes mellitus. 

Finally, while Dr. Gosslee's December 2008 letter and records from the Ark La Tex (also dated December 2008) are within the claims file, the treatment records from the Veteran's laser surgery repairing the retina are absent.  As these records may be relevant to the claim and therefore deserving of consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability, other than PTSD, to include schizoid personality disorder.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder(s), the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include schizoid personality disorder if diagnosed, is related to active service or any incident of service, or is proximately due to, the result of, or chronically aggravated by a service-connected condition to include PTSD. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements should also be considered.  

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Ask the Veteran to identify the treatment facility where he received his laser surgery as referred to in the March 2012 Board hearing.  Then contact the appropriate private medical facility as identified by the Veteran and obtain and associate with the claims file all outstanding records of treatment, namely treatment records of the Veteran's laser surgery.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

3. Schedule the Veteran for a VA examination with an appropriate specialist to identify any eye disorders, including any residuals of the laser treatment such as scars.  The examiner is asked to determine the nature and etiology of any diagnosed eye condition, and to state whether it is at least as likely or not that it is etiologically related to the Veteran's military service or his service-connected TBI.  The examiner is also asked to clarify whether any eye condition is related to his service- connected diabetes mellitus.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements should also be considered.  

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


